    


ACREAGE HOLDINGS, INC.
OMNIBUS INCENTIVE PLAN
TABLE OF CONTENTS
1


History; Effective Date.
2


2


Purpose.
2


3


Definitions.
2


4


Administration.
8


5


Shares.
10


6


Participation.
12


7


Awards.
12


8


Withholding of Taxes.
17


9


Transferability of Awards.
18


10


Adjustments for Corporate Transactions and Other Events.
18


11


Change in Control Provisions.
20


12


Substitution of Awards in Mergers and Acquisitions.
21


13


Compliance with Securities Laws; Listing and Registration.
21


14


Section 409A Compliance.
22


15


Plan Duration; Amendment and Discontinuance.
23


16


General Provisions.
23









1



--------------------------------------------------------------------------------


    





1.
History; Effective Date.

Acreage Holdings, Inc., a company continued under the laws of the Province of
British Columbia (“Acreage”), has established the ACREAGE HOLDINGS, INC. OMNIBUS
INCENTIVE PLAN, as set forth herein, and as the same may be amended from time to
time (the “Plan”). The Plan was adopted by the Board of Directors of Acreage
(the “Board”) effective November 14, 2018. Amendments to the Plan approved by
the Board on May 7, 2019 and June 19, 2019 are incorporated herein. This amended
and restated Plan is effective as of August 19, 2019, the date it was adopted by
the Board (the “Effective Date”).

2.
Purpose.

The Purpose of the Plan is to:
(a)
promote the long-term financial interests and growth of Acreage and its
Subsidiaries (together, the “Company”) by attracting and retaining management
and other personnel and key service providers with the training, experience and
ability to enable them to make a substantial contribution to the success of the
Company’s business;

(b)
motivate management personnel by means of growth-related incentives to achieve
long-range goals; and

(c)
further the alignment of interests of Participants with those of the
shareholders of Acreage through opportunities for increased stock or stock-based
ownership in Acreage.

Toward these objectives, the Administrator may, subject to Board approval, grant
stock options, stock appreciation rights, stock awards, restricted share units,
performance shares, performance units, and other stock-based awards to eligible
individuals on the terms and subject to the conditions set forth in the Plan.

3.
Definitions.

Except as otherwise specifically provided in an Award Agreement, capitalized
words and phrases used in the Plan or an Award Agreement shall have the
following meanings:
“Acreage” means Acreage Holdings, Inc., a company continued under the laws of
the province of British Colombia, Canada.
“Acreage LLC” refers to High Street Capital Partners, LLC.
“Acreage LLC Units” means the Common Units and Class C-1 units of Acreage LLC
outstanding from time to time.
“Administrator” means the Board or, where delegated by the Board, the
Compensation Committee, or such other committee(s) or officer(s) duly appointed
by the Board or the Compensation Committee to administer the Plan or delegated
limited authority to perform administrative actions under the Plan, and having
such powers as shall be specified by the Board or the Compensation Committee;
provided, however, that at any time the Board may serve as the Administrator in
lieu of or in addition to the Compensation Committee or such other committee(s)
or officer(s) to whom administrative authority has been delegated. With respect
to any Award to which Section 16 of the Exchange Act applies, the Administrator
shall consist of either the Board or a committee of the Board, which committee
shall consist of two or more directors, each of whom is intended to be, to the
extent required by Rule 16b-3 of the Exchange Act, a “non-employee director” as
defined in Rule 16b-3 of the Exchange Act and an “independent director” to the
extent required by the rules of the national securities exchange that is the
principal trading market for the Subordinate Voting Shares; provided, that with
respect to Awards made to a member of the Board who is not an employee of the
Company, “Administrator” means the Board. Any member of the Administrator who
does not meet the foregoing requirements shall abstain from any decision
regarding an Award and shall not be considered a member of the Administrator to
the extent required to comply with Rule 16b-3 of the Exchange Act.


2



--------------------------------------------------------------------------------

    


“Affiliate” means any entity, whether now or hereafter existing, which controls,
is controlled by, or is under common control with, Acreage or any successor to
Acreage. For this purpose, “control” (including the correlative meanings of the
terms “controlled by” and “under common control with”) shall mean ownership,
directly or indirectly, of 50% or more of the total combined voting power of all
classes of voting securities issued by such entity, or the possession, directly
or indirectly, of the power to direct the management and policies of such
entity, by contract or otherwise.
“as converted basis” includes the conversion of the proportionate voting shares
and multiple voting shares in the capital of Acreage and the redemption or
exchange, as applicable, on a 1:1 basis of the Acreage Holdings Units, Warrants,
Awards and Class B non-voting common shares of Acreage Holdings WC, Inc. into
Subordinate Voting Shares.
“Award” means any stock option, stock appreciation right, Stock Award,
Restricted Share Unit, Performance Share, Performance Unit, and/or Other
Stock-Based Award, granted under this Plan.
“Award Agreement” means the written document(s), including an electronic writing
acceptable to the Administrator, and any notice, addendum or supplement thereto,
memorializing the terms and conditions of an Award granted pursuant to the Plan
and which shall incorporate the terms of the Plan.
“Board” means the Board of Directors of Acreage.
“Business Day” means a day, other than a Saturday, Sunday or statutory holiday,
when banks are generally open in the City of Vancouver, or the City of New York
for the transaction of banking business.
“Change in Control” means the first of the following to occur subsequent to the
Effective Date: (i) a Change in Ownership of Acreage, (ii) a Change in Effective
Control of Acreage, or (iii) a Change in the Ownership of Assets of Acreage, as
described herein and construed in accordance with Code section 409A.
(a)
A “Change in Ownership of Acreage” shall occur on the date that any one Person
acquires, or Persons Acting as a Group acquire, ownership of the capital stock
of Acreage that, together with the stock held by such Person or Group,
constitutes more than 50% of the total fair market value or total voting power
of the capital stock of Acreage. However, if any one Person is, or Persons
Acting as a Group are, considered to own more than 50%, on a fully diluted
basis, of the total fair market value or total voting power of the capital stock
of Acreage, the acquisition of additional stock by the same Person or Persons
Acting as a Group is not considered to cause a Change in Ownership of Acreage or
to cause a Change in Effective Control of Acreage (as described below). An
increase in the percentage of capital stock owned by any one Person, or Persons
Acting as a Group, as a result of a transaction in which Acreage acquires its
stock in exchange for property will be treated as an acquisition of stock.

(b)
A “Change in Effective Control of Acreage” shall occur on the date either (A) a
majority of members of Acreage’s Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of Acreage’s Board before the date of the appointment or election, or
(B) any one Person (excluding Kevin Murphy and his affiliates), or Persons
Acting as a Group (excluding Kevin Murphy and his affiliates), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of Acreage possessing
50% or more of the total voting power of the stock of Acreage.

(c)
A “Change in the Ownership of Assets of Acreage” shall occur on the date that
any one Person acquires, or Persons Acting as a Group acquire (or has or have
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons), assets from Acreage that have a total
gross fair market value equal to or more than 50% of the total gross fair market
value of all of the assets of Acreage immediately before such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of Acreage, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.





3



--------------------------------------------------------------------------------

    


The following rules of construction apply in interpreting the definition of
Change in Control:
(i)
A “Person” means any individual, entity or group within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended, other
than employee benefit plans sponsored or maintained by Acreage and by entities
controlled by Acreage or an underwriter, initial purchaser or placement agent
temporarily holding the capital stock of Acreage pursuant to a registered public
offering.

(ii)
Persons will be considered to be Persons Acting as a Group (or Group) if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the corporation.
If a Person owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a Group with other shareholders only
with respect to the ownership in that corporation before the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation. Persons will not be considered to be acting as a Group solely
because they purchase assets of the same corporation at the same time or
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.

(iii)
A Change in Control shall not include a transfer to a related person as
described in Code section 409A or a public offering of capital stock of Acreage.

(iv)
For purposes of the definition of Change in Control, Section 318(a) of the Code
applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treasury Regulation §1.83-3(b) and (j)), the stock underlying the
option is not treated as owned by the individual who holds the option.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
section, regulations and guidance.
“Company” means Acreage and its Subsidiaries, except where the context otherwise
requires. For purposes of determining whether a Change in Control has occurred,
Company shall mean only Acreage.
“Compensation Committee” means the Compensation and Corporate Governance
Committee of the Board.
“Dividend Equivalent” means a right, granted to a Participant, to receive cash,
Subordinate Voting Shares, stock Units or other property equal in value to
dividends paid with respect to a specified number of Subordinate Voting Shares.
“Effective Date” means the meaning ascribed thereto on the first page hereof.
“Eligible Individuals” means (i) officers and employees of, and other
individuals, including non-employee directors, who are natural persons providing
bona fide services to or for, Acreage, or any of its Subsidiaries, provided that
such services are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for Acreage’s securities and (ii) Acreage consultants who are
natural persons providing bona fide services to or for, Acreage or any of its
Subsidiaries, provided that such services are not in connection with the offer
or sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for Acreage’s securities.




4



--------------------------------------------------------------------------------

    


“Exchange” means the Canadian Securities Exchange or any such exchange in Canada
or the United States on which Subordinate Voting Shares are listed and posted
for trading.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto. Reference to any specific section of the
Exchange Act shall be deemed to include such regulations and guidance issued
thereunder, as well as any successor section, regulations and guidance.
“Fair Market Value” means, on a per share basis as of any date, unless otherwise
determined by the Administrator:
(a)
if the principal market for the Subordinate Voting Shares (as determined by the
Administrator if the Subordinate Voting Shares are listed or admitted to trading
on more than one exchange or market) is a national securities exchange or an
established securities market, the official closing price per Subordinate Voting
Share for the regular market session on that date on the principal exchange or
market on which the Subordinate Voting Shares are then listed or admitted to
trading or, if no sale is reported for that date, on the last preceding day on
which a sale was reported, all as reported by such source as the Administrator
may select;

(b)
if the principal market for the Subordinate Voting Shares is not a national
securities exchange or an established securities market, but the Subordinate
Voting Shares are quoted by a national quotation system, the average of the
highest bid and lowest asked prices for the Subordinate Voting Shares on that
date as reported on a national quotation system or, if no prices are reported
for that date, on the last preceding day on which prices were reported, all as
reported by such source as the Administrator may select; or

(c)
if the Subordinate Voting Shares are neither listed or admitted to trading on a
national securities exchange or an established securities market, nor quoted by
a national quotation system, the value determined by the Administrator in good
faith by the reasonable application of a reasonable valuation method, which
method may, but need not, include taking into account an appraisal of the fair
market value of the Subordinate Voting Shares conducted by a nationally
recognized appraisal firm selected by the Administrator.

“Full Value Award” means an Award that results in Acreage transferring the full
value of a Subordinate Voting Share under the Award, whether or not an actual
share of stock is issued. Full Value Awards shall include, but are not limited
to, Stock Awards, Restricted Share Units, Performance Shares, Performance Units
that are payable in Subordinate Voting Shares, and Other Stock-Based Awards for
which Acreage transfers the full value of a Subordinate Voting Share under the
Award, but shall not include Dividend Equivalents.
“Incentive Stock Option” means any stock option that is designated, in the
applicable Award Agreement or the resolutions of the Administrator under which
the stock option is granted, as an “incentive stock option” within the meaning
of Section 422 of the Code and otherwise meets the requirements to be an
“incentive stock option” set forth in Section 422 of the Code.
“Non-qualified Option” means any stock option that is not an Incentive Stock
Option.
“Other Stock-Based Award” means an Award of Subordinate Voting Shares or any
other Award that is valued in whole or in part by reference to, or is otherwise
based upon, Subordinate Voting Shares, including without limitation Dividend
Equivalents.
“Participant” means an Eligible Individual to whom one or more Awards are or
have been granted pursuant to the Plan and have not been fully settled or
cancelled and, following the death of any such person, his successors, heirs,
executors and administrators, as the case may be.
“Performance Award” means a Full Value Award, the grant, vesting, lapse of
restrictions or settlement of which is conditioned upon the achievement of
performance objectives over a specified Performance Period and includes, without
limitation, Performance Shares and Performance Units.


5



--------------------------------------------------------------------------------

    


“Performance Criteria” means the Performance Criteria established by the
Administrator in connection with the grant of Awards based on Performance
Metrics or other performance criteria selected by the Administrator.
“Performance Period” means that period established by the Administrator during
which any Performance Criteria specified by the Administrator with respect to
such Award are to be measured.
“Performance Metrics” means criteria established by the Administrator relating
to any of the following, as it may apply to an individual, one or more business
units, divisions, or Affiliates, or on a company-wide basis, and in absolute
terms, relative to a base period, or relative to the performance of one or more
comparable companies, peer groups, or an index covering multiple companies:
(a)
Earnings or Profitability Metrics: any derivative of revenue; earnings/loss
(gross, operating, net, or adjusted); earnings/loss before interest and taxes
(“EBIT”); earnings/loss before interest, taxes, depreciation and amortization
(“EBITDA”); profit margins; operating margins; expense levels or ratios;
provided that any of the foregoing metrics may be adjusted to eliminate the
effect of any one or more of the following: interest expense, asset impairments
or investment losses, early extinguishment of debt or stock-based compensation
expense;

(b)
Return Metrics: any derivative of return on investment, assets, equity or
capital (total or invested);

(c)
Investment Metrics: relative risk-adjusted investment performance; investment
performance of assets under management;

(d)
Cash Flow Metrics: any derivative of operating cash flow; cash flow sufficient
to achieve financial ratios or a specified cash balance; free cash flow; cash
flow return on capital; net cash provided by operating activities; cash flow per
share; working capital;

(e)
Liquidity Metrics: any derivative of debt leverage (including debt to capital,
net debt-to-capital, debt-to-EBITDA or other liquidity ratios);

(f)
Stock Price and Equity Metrics: any derivative of return on shareholders’
equity; total shareholder return; stock price; stock price appreciation; market
capitalization; earnings/loss per share (basic or diluted) (before or after
taxes);

(g)
Strategic Metrics: product research and development; completion of an identified
special project; clinical trials; regulatory filings or approvals; patent
application or issuance; manufacturing or process development; sales or net
sales; market share; market penetration; economic value added; customer service;
customer satisfaction; inventory control; balance of cash, cash equivalents and
marketable securities; growth in assets; key hires; employee satisfaction;
employee retention; business expansion; acquisitions, divestitures, joint
ventures or financing; legal compliance or safety and risk reduction; and/or

(h)
Any such personal performance objectives as determined by the Plan
Administrator.

“Performance Shares” means a grant of stock or stock Units the issuance, vesting
or payment of which is contingent on performance as measured against
predetermined objectives over a specified Performance Period.
“Performance Units” means a grant of dollar-denominated Units the value, vesting
or payment of which is contingent on performance against predetermined
objectives over a specified Performance Period.
“Plan” means this Omnibus Incentive Plan, as set forth herein and as it may be
amended from time to time.
“Restricted Share Unit” means a right granted to a Participant to receive
Subordinate Voting Shares or cash at the end of a specified deferral period,
which right may be conditioned on the satisfaction of certain requirements
(including the satisfaction of certain Performance Criteria).


6



--------------------------------------------------------------------------------

    


“Restricted Stock” means an Award of Subordinate Voting Shares to a Participant
that may be subject to certain transferability and other restrictions and to a
risk of forfeiture (including by reason of not satisfying certain Performance
Criteria).
“Restriction Period” means, with respect to Full Value Awards, the period
commencing on the date of grant of such Award to which vesting or
transferability and other restrictions and a risk of forfeiture apply and ending
upon the expiration of the applicable vesting conditions, transferability and
other restrictions and lapse of risk of forfeiture and/or the achievement of the
applicable Performance Criteria (it being understood that the Administrator may
provide that vesting shall occur and/or restrictions shall lapse with respect to
portions of the applicable Award during the Restriction Period in accordance
with Section 7(b)).
“Stock Award” has the meaning ascribed thereto in Section 7(g).
“Subordinate Voting Shares” means subordinate voting shares in the capital of
Acreage, without par value, and any capital securities into which they are
converted.
“Subsidiary” means any corporation or other entity in an unbroken chain of
corporations or other entities beginning with Acreage if each of the
corporations or other entities, or group of commonly controlled corporations or
other entities, other than the last corporation or other entity in the unbroken
chain then owns stock or other equity interests possessing 50% or more of the
total combined voting power of all classes of stock or other equity interests in
one of the other corporations or other entities in such chain or otherwise has
the power to direct the management and policies of the entity by contract or by
means of appointing a majority of the members of the board or other body that
controls the affairs of the entity; provided, however, that solely for purposes
of determining whether a Participant has a Termination of Service that is a
“separation from service” within the meaning of Section 409A of the Code or
whether an Eligible Individual is eligible to be granted an Award that in the
hands of such Eligible Individual would constitute a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code , a
“Subsidiary” of a corporation or other entity means all other entities with
which such corporation or other entity would be considered a single employer
under Sections 414(b) or 414(c) of the Code.
“Tax Withholding Obligation” means any federal, state, local or foreign
(non-United States) income, employment or other tax or social insurance
contribution required by applicable law to be withheld in respect of Awards.
“Termination of Service” means the termination of the Participant’s employment
or consultancy with, or performance of services for, Acreage and its
Subsidiaries. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among Acreage and its Subsidiaries shall not be
considered Terminations of Service. With respect to any Award that constitutes a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code, “Termination of Service” shall mean a “separation from service” as
defined under Section 409A of the Code to the extent required by Section 409A of
the Code to avoid the imposition of any tax or interest or the inclusion of any
amount in income pursuant to Section 409A of the Code. A Participant has a
separation from service within the meaning of Section 409A of the Code if the
Participant terminates employment with Acreage and all Subsidiaries for any
reason. A Participant will generally be treated as having terminated employment
with Acreage and all Subsidiaries as of a certain date if the Participant and
the entity that employs the Participant reasonably anticipate that the
Participant will perform no further services for Acreage or any Subsidiary after
such date or that the level of bona fide services that the Participant will
perform after such date (whether as an employee or an independent contractor)
will permanently decrease to no more than 20 percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services if the Participant has been providing services for fewer than 36
months); provided, however, that the employment relationship is treated as
continuing while the Participant is on military leave, sick leave or other bona
fide leave of absence if the period of leave does not exceed six months or, if
longer, so long as the Participant retains the right to reemployment with
Acreage or any Subsidiary.
“Total and Permanent Disability” means, with respect to a Participant, except as
otherwise provided in the relevant Award Agreement, that a Participant is (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to last until
the Participant’s death or result in death, or (ii) determined to be totally
disabled by the Social Security Administration or other governmental or
quasi-governmental body that administers a comparable social insurance program
outside of the United States in


7



--------------------------------------------------------------------------------

    


which the Participant participates and which conditions the right to receive
benefits under such program on the Participant being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to last until the Participant’s death or
result in death. The Administrator shall have sole authority to determine
whether a Participant has suffered a Total and Permanent Disability and may
require such medical or other evidence as it deems necessary to judge the nature
and permanency of the Participant’s condition.
“Unit” means a bookkeeping entry used by Acreage to record and account for the
grant of the following types of Awards until such time as the Award is paid,
cancelled, forfeited or terminated, as the case may be: stock units, Restricted
Share Units, Performance Units, and Performance Shares that are expressed in
terms of units of Subordinate Voting Shares.
“Warrants” means the issued and outstanding warrants in the capital of Acreage
outstanding from time to time.

4.
Administration.

(a)
Administration of the Plan. The Plan shall be administered by the Administrator.
Nothing in this Plan shall derogate from the Board’s authority to approve the
grant of Awards and the issuance of any Shares pursuant thereto.

(b)
Powers of the Administrator. The Administrator shall, except as otherwise
provided under the Plan, have full authority, subject to Board approval, to
grant Awards pursuant to the terms of the Plan to Eligible Individuals and to
take all other actions necessary or desirable to carry out the purpose and
intent of the Plan. Among other things, the Administrator shall have the
authority, in its sole and absolute discretion, subject to the terms and
conditions of the Plan to:

(i)
determine the Eligible Individuals to whom, and the time or times at which,
Awards shall be granted;

(ii)
determine the types of Awards to be granted any Eligible Individual;

(iii)
determine the number of Subordinate Voting Shares to be covered by or used for
reference purposes for each Award or the value to be transferred pursuant to any
Award;

(iv)
determine the terms, conditions and restrictions applicable to each Award (which
need not be identical) and any shares acquired pursuant thereto, including,
without limitation, (A) the purchase price of any Subordinate Voting Shares, (B)
the method of payment for shares purchased pursuant to any Award, (C) the method
for satisfying any tax withholding obligation arising in connection with any
Award, including by the withholding or delivery of Subordinate Voting Shares,
(D) subject to Section 7(b), the timing, terms and conditions of the
exercisability, vesting or payout of any Award or any shares acquired pursuant
thereto, (E) the Performance Criteria applicable to any Award and the extent to
which such Performance Criteria have been attained, (F) the time of the
expiration of any Award, (G) the effect of the Participant’s Termination of
Service on any of the foregoing, and (H) all other terms, conditions and
restrictions applicable to any Award or shares acquired pursuant thereto as the
Administrator shall consider to be appropriate and not inconsistent with the
terms of the Plan;

(v)
subject to Sections 7(f), 10(c) and 15, modify, amend or adjust the terms and
conditions of any Award;

(vi)
subject to Section 7(b), accelerate or otherwise change the time at or during
which an Award may be exercised or becomes payable and waive or accelerate the
lapse, in whole or in part, of any restriction, condition or risk of forfeiture
with respect to such Award; provided, however, that, except in connection with
death, disability or a Change in Control,



8



--------------------------------------------------------------------------------

    


no such change, waiver or acceleration shall be made to any Award that is
considered “deferred compensation” within the meaning of Section 409A of the
Code if the effect of such action is inconsistent with Section 409A of the Code;
(vii)
determine whether an Award will be paid or settled in cash, Subordinate Voting
Shares, or in any combination thereof and whether, to what extent and under what
circumstances cash or Subordinate Voting Shares payable with respect to an Award
shall be deferred either automatically or at the election of the Participant;

(viii)
for any purpose, including but not limited to, qualifying for preferred or
beneficial tax treatment, accommodating the customs or administrative challenges
or otherwise complying with the tax, accounting or regulatory requirements of
one or more jurisdictions, adopt, amend, modify, administer or terminate
sub-plans, appendices, special provisions or supplements applicable to Awards
regulated by the laws of a particular jurisdiction, which sub-plans, appendices,
supplements and special provisions may take precedence over other provisions of
the Plan, and prescribe, amend and/or rescind rules and regulations relating to
such sub-plans, supplements and/or special provisions;

(ix)
establish any “blackout” period, during which transactions affecting Awards may
not be effected, that the Administrator in its sole discretion deems necessary
or advisable;

(x)
determine the Fair Market Value of Subordinate Voting Shares or other property
for any purpose under the Plan or any Award;

(xi)
administer, construe and interpret the Plan, Award Agreements and all other
documents relevant to the Plan and Awards issued thereunder, and decide all
other matters to be determined in connection with an Award;

(xii)
establish, amend, rescind and interpret such administrative rules, regulations,
agreements, guidelines, instruments and practices for the administration of the
Plan and for the conduct of its business as the Administrator deems necessary or
advisable;

(xiii)
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent the
Administrator shall consider it desirable to carry it into effect; and

(xiv)
specify that vesting conditions in respect of Awards shall not extend beyond
applicable limitations such that the Award complies at all times with the
exception in paragraph (k) of the definition of “salary deferral arrangement” in
subsection 248(1) of the Income Tax Act (Canada) or comparable legislation of
any jurisdiction; and

(xv)
otherwise administer the Plan and all Awards granted under the Plan.

(c)
Delegation of Administrative Authority. The Administrator may designate officers
or employees of the Company to assist the Administrator in the administration of
the Plan and, to the extent permitted by applicable law and stock exchange
rules, the Administrator may delegate to officers or other employees of the
Company any of the Administrator’s duties and powers under the Plan, subject to
such conditions and limitations as the Administrator shall prescribe, including
without limitation the authority to execute agreements or other documents on
behalf of the Administrator; provided, however, that such delegation of
authority shall not extend to the granting of, or exercise of discretion with
respect to, Awards to Eligible Individuals who are officers under Section 16 of
the Exchange Act.

(d)
Non-Uniform Determinations. The Administrator’s determinations under the Plan
(including without limitation, determinations of the persons to receive Awards,
the form, amount and timing



9



--------------------------------------------------------------------------------

    


of such Awards, the terms and provisions of such Awards and the Award Agreements
evidencing such Awards, and the ramifications of a Change in Control upon
outstanding Awards) need not be uniform and may be made by the Administrator
selectively among Awards or persons who receive, or are eligible to receive,
Awards under the Plan, whether or not such persons are similarly situated.
(e)
Limited Liability; Advisors. To the maximum extent permitted by law, no member
of the Administrator shall be liable for any action taken or decision made in
good faith relating to the Plan or any Award thereunder. The Administrator may
employ counsel, consultants, accountants, appraisers, brokers or other persons.
The Administrator, Acreage, and the officers and directors of Acreage shall be
entitled to rely upon the advice, opinions or valuations of any such persons.

(f)
Indemnification. To the maximum extent permitted by law, by Acreage’s Notice and
Articles of Incorporation, and by any directors’ and officers’ liability
insurance coverage which may be in effect from time to time, the members of the
Administrator and any agent or delegate of the Administrator who is a director,
officer or employee of Acreage or an Affiliate shall be indemnified by Acreage
against any and all liabilities and expenses to which they may be subjected by
reason of any act or failure to act with respect to their duties on behalf of
the Plan.

(g)
Effect of Administrator’s Decision. All actions taken and determinations made by
the Administrator on all matters relating to the Plan or any Award pursuant to
the powers vested in it hereunder shall be in the Administrator’s sole and
absolute discretion, unless in contravention of any express term of the Plan,
including, without limitation, any determination involving the appropriateness
or equitableness of any action. All determinations made by the Administrator
shall be conclusive, final and binding on all parties concerned, including
Acreage, its shareholders, any Participants and any other employee, consultant,
or director of Acreage and its Affiliates, and their respective successors in
interest. No member of the Administrator, nor any director, officer, employee or
representative of Acreage shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
Awards.


5.
Shares.

Number of Shares Available for Awards. Subject to adjustment as provided in
Section 5(a), the number of Subordinate Voting Shares issuable pursuant to
Awards that may be granted under the Plan shall be equal to 15% of the number of
issued and outstanding Subordinate Voting Shares from time to time, on an as
converted basis (the “Share Pool”). Subject to applicable law, the requirements
of the Exchange and any shareholder or other approval which may be required, the
Administrator may in its discretion amend the Plan to increase such limit
without notice to any Participants.
(a)
Adjustments. On and after the Effective Date, the Share Pool shall be adjusted,
in addition to any adjustments to be made pursuant to Section 10 of the Plan, as
follows:

(i)
The Share Pool shall be reduced, on the date of grant, by one share for each
stock option or stock appreciation right granted under the Plan and by one share
for each Stock Award, Restricted Share Unit, Performance Share and/or Other
Stock-Based Award granted under the Plan; provided that Awards that are valued
by reference to Subordinate Voting Shares but are required to be paid in cash
pursuant to their terms shall not reduce the Share Pool;

(ii)
If and to the extent options or stock appreciation rights originating from the
Share Pool terminate, expire, or are canceled, forfeited, exchanged, or
surrendered without having been exercised, or if any Stock Awards, Restricted
Share Units, Performance Shares and/or Other Stock-Based Awards are forfeited,
the Subordinate Voting Shares subject to such Awards shall again be available
for Awards under the Share Pool, and shall increase the Share Pool by one share
for each stock option or stock appreciation right and one share for each Stock
Award, Restricted Share Unit, Performance Share and/or Other Stock-Based





10



--------------------------------------------------------------------------------

    


Award issued in connection with such Award or by which the Award is valued by
reference;
(iii)
Notwithstanding the foregoing, the following Subordinate Voting Shares shall not
become available for issuance under the Plan: (A) shares tendered by
Participants, or withheld by the Company, as full or partial payment to the
Company upon the exercise of stock options granted under the Plan, until such
Shares are cancelled; (B) shares reserved for issuance upon the grant of stock
appreciation rights, to the extent the number of reserved shares exceeds the
number of shares actually issued upon the exercise of the stock appreciation
rights; and (C) shares withheld by, or otherwise remitted to, the Company to
satisfy a Participant’s tax withholding obligations upon the lapse of
restrictions on Stock Awards or the exercise of stock options or stock
appreciation rights granted under the Plan, until such shares are cancelled.

(b)
ISO Limits. The following limitations shall apply to awards of Incentive Stock
Options, notwithstanding any generally applicable contrary provisions in the
Plan. Any Award of Incentive Stock Options which does not comply with the
provisions of this paragraph shall be deemed to be an award of Non-Qualified
Stock Options to the extent of such non-compliance. (i) Subject to adjustment
pursuant to Section 10 of the Plan, and also subject to the total number of the
maximum number of Subordinate Voting Shares available for all Grants under this
Plan, the total number of Subordinate Voting Shares that may be issued pursuant
to stock options granted under the Plan that are intended to qualify as
Incentive Stock Options within the meaning of Section 422 of the Code shall be
2,000,000. (ii) To the extent that the aggregate Fair Market Value of (x) the
Subordinate Voting Shares with respect to Incentive Stock Options, plus (y) the
Subordinate Voting Shares with respect to which other Incentive Stock Options
are first exercisable by a Participant during any calendar year under all plans
of the Company and any Affiliate exceeds $100,000, such Incentive Stock Options
shall be treated as Nonqualified Stock Options. For purposes of the preceding
sentence, the Fair Market Value of the Subordinate Voting Shares shall be
determined as of the time the Option or other incentive stock option is granted.
(iii) No Incentive Stock Options may be granted pursuant to the Plan after the
day immediately prior to the tenth anniversary of the Effective Date. (iv)
During a Participant’s lifetime, an Incentive Stock Option may be exercised only
by the Participant or, in the case of the Participant’s Disability, by the
Participant’s guardian or legal representative. (v) No Incentive Stock Option
may be granted to any non-employee of the Company or an Affiliate.

(c)
Source of Shares. The Subordinate Voting Shares with respect to which Awards may
be made under the Plan shall be shares authorized by Acreage for issuance but
unissued, or issued and reacquired, including without limitation shares
purchased in the open market or in private transactions.

(d)
Stock Exchange Limits.

(i)
The number of Subordinate Voting Shares subject to Awards granted to any one
Participant shall be determined by the Board, but no one Participant shall be
granted Awards which exceed, in aggregate, the maximum number permitted by the
Exchange, if applicable.

(ii)
Subject to the aggregate limit and adjustment provisions in Section 5 of this
Plan, the aggregate number of Subordinate Voting Shares that may be issued to
“Insiders” (as defined in the Securities Act (Ontario) and includes an associate
and Affiliate, as defined in the Securities Act (Ontario) pursuant to the
exercise of Awards under the Plan and all other security based compensation
arrangements of the Company are subject, in all respects, to Exchange policies.










11



--------------------------------------------------------------------------------

    


6.
Participation.

Participation in the Plan shall be open to all Eligible Individuals, as may be
selected by the Administrator from time to time.

7.
Awards.

(a)
Awards, In General. The Administrator, in its sole discretion, shall establish
the terms of all Awards granted under the Plan consistent with the terms of the
Plan. Awards may be granted individually or in tandem with other types of
Awards, concurrently with or with respect to outstanding Awards. All Awards are
subject to the terms and conditions of the Plan and as provided in the Award
Agreement, which shall be delivered to the Participant receiving such Award
upon, or as promptly as is reasonably practicable following, the grant of such
Award. Unless otherwise specified by the Administrator, in its sole discretion,
or otherwise provided in the Award Agreement, an Award shall not be effective
unless the Award Agreement is signed or otherwise accepted by Acreage and the
Participant receiving the Award (including by electronic delivery and/or
electronic signature). Unless the Administrator determines otherwise, any
failure by the Participant to sign and return the Award Agreement within such
period of time following the granting of the Award as the Administrator shall
prescribe shall cause such Award to the Participant to be null and void. The
Administrator may direct that any stock certificate evidencing shares issued
pursuant to the Plan shall bear a legend setting forth such restrictions on
transferability as may apply to such shares pursuant to the Plan.

(b)
Minimum Restriction Period for Full Value Awards. Except as provided below and
notwithstanding any provision of the Plan to the contrary, each Award granted
under the Plan shall be subject to a minimum Restriction Period of 12 months
from the date of grant if vesting of or lapse of restrictions on such Award is
based on the satisfaction of Performance Criteria and a minimum Restriction
Period of 36 months from the date of grant, applied in either pro rata
installments or a single installment, if vesting of or lapse of restrictions on
such Award is based solely on the Participant’s satisfaction of specified
service requirements with the Company. If the grant of a Performance Award is
conditioned on satisfaction of Performance Criteria, the Performance Period
shall not be less than 12 months’ duration, but no additional minimum
Restriction Period need apply to such Award. Except as provided below and
notwithstanding any provision of the Plan to the contrary, the Administrator
shall not have discretionary authority to waive the minimum Restriction Period
applicable to a Full Value Award, except in the case of death, disability,
retirement, or a Change in Control. Notwithstanding the foregoing, the
provisions of this Section 7(b) shall not apply and/or may be waived, in the
Administrator’s sole discretion, with respect to up to the number of Full Value
Awards that is equal to 10% of the aggregate Share Pool as of the Effective
Date. Notwithstanding the foregoing, the minimum Restriction Period may be less
than 36 months in order to ensure that an Award complies at all times with the
exception in paragraph (k) of the definition of “salary deferral arrangement” in
subsection 248(1) of the Income Tax Act (Canada) or comparable legislation of
any jurisdiction.

(c)
Stock Options.

(i)
Grants. A stock option means a right to purchase a specified number of
Subordinate Voting Shares from Acreage at a specified price during a specified
period of time. The Administrator may from time to time grant to Eligible
Individuals Awards of Incentive Stock Options or Non-qualified Options;
provided, however, that Awards of Incentive Stock Options shall be limited to
employees of Acreage or of any current or hereafter existing “parent
corporation” or “subsidiary corporation,” as defined in Sections 424(e) and
424(f) of the Code, respectively, of Acreage, and any other Eligible Individuals
who are eligible to receive Incentive Stock Options under the provisions of
Section 422 of the Code. No stock option shall be an Incentive Stock Option
unless so designated by the Administrator at the time of grant or in the
applicable Award Agreement.



12



--------------------------------------------------------------------------------

    


(ii)
Exercise. Stock options shall be exercisable at such time or times and subject
to such terms and conditions as shall be determined by the Administrator;
provided, however, that Awards of stock options may not have a term in excess of
ten years’ duration unless required otherwise by applicable law. The exercise
price per share subject to a stock option granted under the Plan shall not be
less than the Fair Market Value of one Subordinate Voting Share on the date of
grant of the stock option, except as provided under applicable law or with
respect to stock options that are granted in substitution of similar types of
awards of a company acquired by Acreage or a Subsidiary or with which Acreage or
a Subsidiary combines (whether in connection with a corporate transaction, such
as a merger, combination, consolidation or acquisition of property or stock, or
otherwise) to preserve the intrinsic value of such awards. Notwithstanding the
foregoing, An Incentive Stock Option shall not be granted to any individual who,
at the date of grant, owns Stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company or any Affiliate,
unless the exercise price per share is at least 110% of the Fair Market Value
per share of Stock at the date of grant, and the Option expires no later than
five years after the date of grant. Should the expiry date of a stock option
fall within a period during which the relevant Participant is prohibited from
exercising a Nonqualified Option due to trading restrictions imposed by the
Company pursuant to any policy of the Company respecting restrictions on trading
that is in effect at that time (a “blackout period”) or within nine Business
Days following the expiration of a blackout period, such expiry date of the
Nonqualified Option shall be automatically extended without any further act or
formality to that date which is the tenth Business Day after the end of the
blackout period (but not beyond the first to occur of the original term of the
option or the 10th anniversary of the original grant date of the option), such
tenth Business Day to be considered the expiry date for such Nonqualified Option
for all purposes under the Plan. The ten Business Day period referred to in this
paragraph may not be extended by the Board.

(iii)
Termination of Service. Except as provided in the applicable Award Agreement or
otherwise determined by the Administrator, to the extent stock options are not
vested and exercisable, a Participant’s stock options shall be forfeited upon
his or her Termination of Service.

(iv)
Additional Terms and Conditions. The Administrator may, by way of the Award
Agreement or otherwise, determine such other terms, conditions, restrictions,
and/or limitations, if any, of any Award of stock options, provided they are not
inconsistent with the Plan.

(d)
Limitation on Reload Options. The Administrator shall not grant stock options
under this Plan that contain a reload or replenishment feature pursuant to which
a new stock option would be granted automatically upon receipt of delivery of
Subordinate Voting Shares to Acreage in payment of the exercise price or any tax
withholding obligation under any other stock option.

(e)
Stock Appreciation Rights.

(i)
Grants. The Administrator may from time to time grant to Eligible Individuals
Awards of stock appreciation rights. A stock appreciation right entitles the
Participant to receive, subject to the provisions of the Plan and the Award
Agreement, a payment having an aggregate value equal to the product of (i) the
excess of (A) the Fair Market Value on the exercise date of one Subordinate
Voting Share over (B) the base price per share specified in the Award Agreement,
times (ii) the number of shares specified by the stock appreciation right, or
portion thereof, which is exercised. The base price per share specified in the
Award Agreement shall not be less than the Fair Market Value on the date of
grant, or with respect to stock appreciation rights that are granted in
substitution of similar types of awards of a company acquired by Acreage or a
Subsidiary or with which Acreage or a Subsidiary combines (whether in connection
with a corporate transaction, such as a merger,





13



--------------------------------------------------------------------------------

    


combination, consolidation or acquisition of property or stock, or otherwise)
such base price as is necessary to preserve the intrinsic value of such awards.
(ii)
Exercise. Stock appreciation rights shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Administrator; provided, however, that stock appreciation rights granted under
the Plan may not have a term in excess of ten years’ duration unless required
otherwise by applicable law. The applicable Award Agreement shall specify
whether payment by Acreage of the amount receivable upon any exercise of a stock
appreciation right is to be made in cash or Subordinate Voting Shares or a
combination of both, or shall reserve to the Administrator or the Participant
the right to make that determination prior to or upon the exercise of the stock
appreciation right. If upon the exercise of a stock appreciation right a
Participant is to receive a portion of such payment in Subordinate Voting
Shares, the number of shares shall be determined by dividing such portion by the
Fair Market Value of a Subordinate Voting Share on the exercise date. No
fractional shares shall be used for such payment and the Administrator shall
determine whether cash shall be given in lieu of such fractional shares or
whether such fractional shares shall be eliminated.

(iii)
Termination of Service. Except as provided in the applicable Award Agreement or
otherwise determined by the Administrator, to the extent stock appreciation
rights are not vested and exercisable, a Participant’s stock appreciation rights
shall be forfeited upon his or her Termination of Service.

(iv)
Additional Terms and Conditions. The Administrator may, by way of the Award
Agreement or otherwise, determine such other terms, conditions, restrictions,
and/or limitations, if any, of any Award of stock appreciation rights, provided
they are not inconsistent with the Plan.

(f)
Repricing. Notwithstanding anything herein to the contrary, except in connection
with a corporate transaction involving Acreage (including, without limitation,
any stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of stock options and stock appreciation rights
granted under the Plan may not be amended, after the date of grant, to reduce
the exercise price of such stock options or stock appreciation rights, nor may
outstanding stock options or stock appreciation rights be canceled in exchange
for (i) cash, (ii) stock options or stock appreciation rights with an exercise
price or base price that is less than the exercise price or base price of the
original outstanding stock options or stock appreciation rights, or (iii) other
Awards, unless such action is approved by Acreage’s shareholders.

(g)
Stock Awards.

(i)
Grants. The Administrator may from time to time grant to Eligible Individuals
Awards of unrestricted Subordinate Voting Shares or Restricted Stock
(collectively, “Stock Awards”) on such terms and conditions, and for such
consideration, including no consideration or such minimum consideration as may
be required by law, as the Administrator shall determine, subject to the
limitations set forth in Section 7(b). Stock Awards shall be evidenced in such
manner as the Administrator may deem appropriate, including via book-entry
registration.

(ii)
Vesting. Restricted Stock shall be subject to such vesting, restrictions on
transferability and other restrictions, if any, and/or risk of forfeiture as the
Administrator may impose at the date of grant or thereafter. The Restriction
Period to which such vesting, restrictions and/or risk of forfeiture apply may
lapse under such circumstances, including without limitation upon the attainment
of Performance Criteria, in such installments, or otherwise, as the
Administrator may determine. Subject to the provisions of the Plan, the
applicable Award Agreement and applicable law, during the Restriction Period,
the Participant shall



14



--------------------------------------------------------------------------------

    


not be permitted to vote sell, assign, transfer, pledge or otherwise encumber
shares of Restricted Stock.
(iii)
Rights of a Shareholder; Dividends. Except to the extent restricted under the
Award Agreement relating to the Restricted Stock, a Participant granted
Restricted Stock shall have all of the rights of a shareholder of Subordinate
Voting Shares including, without limitation, the right to vote Restricted Stock
upon the expiry of the Restriction Period. Subject to shareholder approval, cash
dividends declared payable on Subordinate Voting Shares shall be paid, with
respect to outstanding Restricted Stock, as determined by the Administrator, and
shall be paid in cash or as unrestricted Subordinate Voting Shares having a Fair
Market Value equal to the amount of such dividends or may be reinvested in
additional shares of Restricted Stock as determined by the Administrator;
provided, however, that dividends declared payable on Restricted Stock that is
granted as a Performance Award shall be held by Acreage and made subject to
forfeiture at least until achievement of the applicable Performance Goal related
to such shares of Restricted Stock. Stock distributed in connection with a stock
split or stock dividend, and other property distributed as a dividend, shall be
subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such Subordinate Voting Shares or other
property has been distributed. As soon as is practicable following the date on
which restrictions on any shares of Restricted Stock lapse, Acreage shall
deliver to the Participant the certificates for such shares or shall cause the
shares to be registered in the Participant’s name in book-entry form, in either
case with the restrictions removed, provided that the Participant shall have
complied with all conditions for delivery of such shares contained in the Award
Agreement or otherwise reasonably required by Acreage.

(iv)
Termination of Service. Except as provided in the applicable Award Agreement,
upon Termination of Service during the applicable Restriction Period, Restricted
Stock and any accrued but unpaid dividends that are at that time subject to
restrictions shall be forfeited; provided that, subject to the limitations set
forth in Section 7(b), the Administrator may provide, by rule or regulation or
in any Award Agreement, or may determine in any individual case, that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Administrator may in other cases waive in whole or in part the
forfeiture of Restricted Stock.

(v)
Additional Terms and Conditions. The Administrator may, by way of the Award
Agreement or otherwise, determine such other terms, conditions, restrictions,
and/or limitations, if any, of any Award of Restricted Stock, provided they are
not inconsistent with the Plan.

(h)
Share Units.

(i)
Grants. The Administrator may from time to time grant to Eligible Individuals
Awards of unrestricted stock Units or Restricted Share Units on such terms and
conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as the Administrator shall
determine, subject to the limitations set forth in Section 7(b). Restricted
Share Units represent a contractual obligation by Acreage to deliver a number of
Subordinate Voting Shares, an amount in cash equal to the Fair Market Value of
the specified number of shares subject to the Award, or a combination of
Subordinate Voting Shares and cash, in accordance with the terms and conditions
set forth in the Plan and any applicable Award Agreement.

(ii)
Vesting and Payment. Restricted Share Units shall be subject to such vesting,
risk of forfeiture and/or payment provisions as the Administrator may impose at
the date of grant. The Restriction Period to which such vesting and/or risk of
forfeiture apply may lapse under such circumstances, including without
limitation upon the attainment of



15



--------------------------------------------------------------------------------

    


Performance Criteria, in such installments, or otherwise, as the Administrator
may determine. Subordinate Voting Shares, cash or a combination of Subordinate
Voting Shares and cash, as applicable, payable in settlement of Restricted Share
Units shall be delivered to the Participant as soon as administratively
practicable, but no later than 30 days, after the date on which payment is due
under the terms of the Award Agreement provided that the Participant shall have
complied with all conditions for delivery of such shares or payment contained in
the Award Agreement or otherwise reasonably required by Acreage, or in
accordance with an election of the Participant, if the Administrator so permits,
that meets the requirements of Section 409A of the Code.
(iii)
No Rights of a Shareholder; Dividend Equivalents. Until Subordinate Voting
Shares are issued to the Participant in settlement of stock Units, the
Participant shall not have any rights of a shareholder of Acreage with respect
to the stock Units or the shares issuable thereunder. The Administrator may
grant to the Participant the right to receive Dividend Equivalents on stock
Units, on a current, reinvested and/or restricted basis, subject to such terms
as the Administrator may determine provided, however, that Dividend Equivalents
payable on stock Units that are granted as a Performance Award shall, rather
than be paid on a current basis, be accrued and made subject to forfeiture at
least until achievement of the applicable Performance Goal related to such stock
Units.

(iv)
Termination of Service. Upon Termination of Service during the applicable
deferral period or portion thereof to which forfeiture conditions apply, or upon
failure to satisfy any other conditions precedent to the delivery of Subordinate
Voting Shares or cash to which such Restricted Share Units relate, all
Restricted Share Units and any accrued but unpaid Dividend Equivalents with
respect to such Restricted Share Units that are then subject to deferral or
restriction shall be forfeited; provided that, subject to the limitations set
forth in Section 7(b), the Administrator may provide, by rule or regulation or
in any Award Agreement, or may determine in any individual case, that
restrictions or forfeiture conditions relating to Restricted Share Units will be
waived in whole or in part in the event of termination resulting from specified
causes, and the Administrator may in other cases waive in whole or in part the
forfeiture of Restricted Share Units.

(v)
Additional Terms and Conditions. The Administrator may, by way of the Award
Agreement or otherwise, determine such other terms, conditions, restrictions,
and/or limitations, if any, of any Award of stock Units, provided they are not
inconsistent with the Plan.

(i)
Performance Shares and Performance Units.

(i)
Grants. The Administrator may from time to time grant to Eligible Individuals
Awards in the form of Performance Shares and Performance Units. Performance
Shares, as that term is used in this Plan, shall refer to Subordinate Voting
Shares or Units that are expressed in terms of Subordinate Voting Shares, the
issuance, vesting, lapse of restrictions on or payment of which is contingent on
performance as measured against predetermined objectives over a specified
Performance Period. Performance Units, as that term is used in this Plan, shall
refer to dollar-denominated Units valued by reference to designated criteria
established by the Administrator, other than Subordinate Voting Shares, the
issuance, vesting, lapse of restrictions on or payment of which is contingent on
performance as measured against predetermined objectives over a specified
Performance Period. The applicable Award Agreement shall specify whether
Performance Shares and Performance Units will be settled or paid in cash or
Subordinate Voting Shares or a combination of both, or shall reserve to the
Administrator or the Participant the right to make that determination prior to
or at the payment or settlement date.

(ii)
Performance Criteria. The Administrator shall, prior to or at the time of grant,
condition the grant, vesting or payment of, or lapse of restrictions on, an
Award of Performance



16



--------------------------------------------------------------------------------

    


Shares or Performance Units upon (A) the attainment of Performance Criteria
during a Performance Period or (B) the attainment of Performance Criteria and
the continued service of the Participant. The length of the Performance Period,
the Performance Criteria to be achieved during the Performance Period, and the
measure of whether and to what degree such Performance Criteria have been
attained shall be conclusively determined by the Administrator in the exercise
of its absolute discretion. Performance Criteria may include minimum, maximum
and target levels of performance, with the size of the Award or payout of
Performance Shares or Performance Units or the vesting or lapse of restrictions
with respect thereto based on the level attained. An Award of Performance Shares
or Performance Units shall be settled as and when the Award vests or at a later
time specified in the Award Agreement or in accordance with an election of the
Participant, if the Administrator so permits, that meets the requirements of
Section 409A of the Code.
(iii)
Additional Terms and Conditions. The Administrator may, by way of the Award
Agreement or otherwise, determine such other terms, conditions, restrictions,
and/or limitations, if any, of any Award of Performance Shares or Performance
Units, provided they are not inconsistent with the Plan.

(j)
Other Stock-Based Awards. The Administrator may from time to time grant to
Eligible Individuals Awards in the form of Other Stock-Based Awards. Other
Stock-Based Awards in the form of Dividend Equivalents may be (A) awarded on a
free-standing basis or in connection with another Award other than a stock
option or stock appreciation right, (B) paid currently or credited to an account
for the Participant, including the reinvestment of such credited amounts in
Subordinate Voting Shares equivalents, to be paid on a deferred basis, and (C)
settled in cash or Subordinate Voting Shares as determined by the Administrator;
provided, however, that Dividend Equivalents payable on Other Stock-Based Awards
that are granted as a Performance Award shall, rather than be paid on a current
basis, be accrued and made subject to forfeiture at least until achievement of
the applicable Performance Goal related to such Other Stock-Based Awards. Any
such settlements, and any such crediting of Dividend Equivalents, may be subject
to such conditions, restrictions and contingencies as the Administrator shall
establish.

(k)
Awards to Participants Outside the United States. The Administrator may grant
Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause Acreage or
a Subsidiary to be subject to) tax, legal or regulatory provisions of countries
or jurisdictions outside the United States, on such terms and conditions
different from those specified in the Plan as may, in the judgment of the
Administrator, be necessary or desirable in order that any such Award shall
conform to laws, regulations, and customs of the country or jurisdiction in
which the Participant is then resident or primarily employed or to foster and
promote achievement of the purposes of the Plan.

(l)
Limitation on Dividend Reinvestment and Dividend Equivalents. Reinvestment of
dividends in additional Restricted Stock at the time of any dividend payment,
and the payment of Subordinate Voting Shares with respect to dividends to
Participants holding Awards of stock Units, shall only be permissible if
sufficient shares are available under the Share Pool for such reinvestment or
payment (taking into account then outstanding Awards). In the event that
sufficient shares are not available under the Share Pool for such reinvestment
or payment, such reinvestment or payment shall be made in the form of a grant of
stock Units equal in number to the Subordinate Voting Shares that would have
been obtained by such payment or reinvestment, the terms of which stock Units
shall provide for settlement in cash and for Dividend Equivalent reinvestment in
further stock Units on the terms contemplated by this Section 7(m).


8.
Withholding of Taxes.

Participants and holders of Awards shall pay to Acreage or its Affiliate, or
make arrangements satisfactory to the Administrator for payment of, any Tax
Withholding Obligation in respect of Awards granted under the Plan no later


17



--------------------------------------------------------------------------------

    


than the date of the event creating the tax or social insurance contribution
liability. The obligations of Acreage under the Plan shall be conditional on
such payment or arrangements. Unless otherwise determined by the Administrator,
and subject always to applicable law, Tax Withholding Obligations may be settled
in whole or in part with Subordinate Voting Shares, including unrestricted
outstanding shares surrendered to Acreage and unrestricted shares that are part
of the Award that gives rise to the Tax Withholding Obligation, having a Fair
Market Value on the date of surrender or withholding equal to the statutory
minimum amount (or such greater amount permitted under FASB Accounting Standards
Codification Topic 718, Compensation—Stock Compensation, for equity-classified
awards) required to be withheld for tax or social insurance contribution
purposes, all in accordance with such procedures as the Administrator
establishes. Acreage or its Affiliate may deduct, to the extent permitted by
law, any such Tax Withholding Obligations from any payment of any kind otherwise
due to the Participant or holder of an Award.

9.
Transferability of Awards.

(a)
Requirement for Administrator Permission. Except as otherwise determined by the
Administrator, and in any event in the case of an Incentive Stock Option or a
tandem stock appreciation right granted with respect to an Incentive Stock
Option, no Award granted under the Plan shall be transferable by a Participant
otherwise than by will or the laws of descent and distribution. The
Administrator shall not permit any transfer of an Award for value except to the
Company or in connection with a Change in Control. An Award may be exercised
during the lifetime of the Participant, only by the Participant or, during the
period the Participant is under a legal disability, by the Participant’s
guardian or legal representative, unless otherwise determined by the
Administrator. Awards granted under the Plan shall not be subject in any manner
to alienation, anticipation, sale, transfer, assignment, pledge, or encumbrance,
except as otherwise determined by the Administrator; provided, however, that the
restrictions in this sentence shall not apply to the Subordinate Voting Shares
received in connection with an Award after the date that the restrictions on
transferability of such shares set forth in the applicable Award Agreement have
lapsed. Nothing in this paragraph shall be interpreted or construed as
overriding the terms of any Acreage stock ownership or retention policy, now or
hereafter existing, that may apply to the Participant or Subordinate Voting
Shares received under an Award.

(b)
Administrator Discretion to Permit Transfers Other Than For Value. Except as
otherwise restricted by applicable law, the Administrator may, but need not,
permit an Award, other than an Incentive Stock Option or a tandem stock
appreciation right granted with respect to an Incentive Stock Option, to be
transferred to a Participant’s Family Member (as defined below) as a gift or
pursuant to a domestic relations order in settlement of marital property rights.
The Administrator shall not permit any transfer of an Award for value except to
the Company or in connection with a Change in Control. For purposes of this
Section 9, “Family Member” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent (50%) of the voting interests. The following
transactions are not prohibited transfers for value: (i) a transfer under a
domestic relations order in settlement of marital property rights; and (ii) a
transfer to an entity in which more than fifty percent of the voting interests
are owned by Family Members (or the Participant) in exchange for an interest in
that entity.


10.
Adjustments for Corporate Transactions and Other Events.

(a)
Mandatory Adjustments. In the event of a merger, consolidation, stock rights
offering, statutory share exchange or similar event affecting Acreage (each, a
“Corporate Event”) or a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extraordinary dividend of cash or other
property, share combination or subdivision, or recapitalization or similar event
affecting the capital structure of Acreage (each, a “Share Change”) that occurs
at any time after adoption of this Plan by the Board (including any such
Corporate Event or Share Change that occurs after such



18



--------------------------------------------------------------------------------

    


adoption and coincident with or prior to the Effective Date), the Administrator
shall, with the approval of the Exchange or the shareholders of the Company (if
required), make equitable and appropriate substitutions or proportionate
adjustments to (i) the aggregate number and kind of Subordinate Voting Shares or
other securities on which Awards under the Plan may be granted to Eligible
Individuals, (ii) the maximum number of Subordinate Voting Shares or other
securities with respect to which Awards may be granted during any one calendar
year to any individual, (iii) the maximum number of Subordinate Voting Shares or
other securities that may be issued with respect to Incentive Stock Options
granted under the Plan, (iv) the number of Subordinate Voting Shares or other
securities covered by each outstanding Award and the exercise price, base price
or other price per share, if any, and other relevant terms of each outstanding
Award, and (v) all other numerical limitations relating to Awards, whether
contained in this Plan or in Award Agreements; provided, however, that any
fractional shares resulting from any such adjustment shall be eliminated; and,
provided further, that in no event shall the exercise price per Subordinate
Voting Share of a stock option or stock appreciation right, or subscription
price per Subordinate Voting Share or any other Award, be reduced to an amount
that is lower than the par value of a Subordinate Voting Share.
(b)
Discretionary Adjustments. In the case of a Corporate Event, the Administrator
may, with the approval of the Exchange or the shareholders of the Company (if
required), make such other adjustments to outstanding Awards as it determines to
be appropriate and desirable, which adjustments may include, without limitation,
(i) the cancellation of outstanding Awards in exchange for payments of cash,
securities or other property or a combination thereof having an aggregate value
equal to the value of such Awards, as determined by the Administrator in its
sole discretion (it being understood that in the case of a Corporate Event with
respect to which shareholders of Acreage receive consideration other than
publicly traded equity securities of the ultimate surviving entity, any such
determination by the Administrator that the value of a stock option or stock
appreciation right shall for this purpose be deemed to equal the excess, if any,
of the value of the consideration being paid for each Subordinate Voting Share
pursuant to such Corporate Event over the exercise price or base price of such
stock option or stock appreciation right shall conclusively be deemed valid and
that any stock option or stock appreciation right may be cancelled for no
consideration upon a Corporate Event if its exercise price or base price equals
or exceeds the value of the consideration being paid for each Subordinate Voting
Share pursuant to such Corporate Event), (ii) the substitution of securities or
other property (including, without limitation, cash or other securities of
Acreage and securities of entities other than Acreage) for the Subordinate
Voting Shares subject to outstanding Awards, and (iii) the substitution of
equivalent awards, as determined in the sole discretion of the Administrator, of
the surviving or successor entity or a parent thereof (“Substitute Awards”).

(c)
Adjustments to Performance Criteria. The Administrator may, in its discretion,
adjust the Performance Criteria applicable to any Awards to reflect any unusual
or infrequently occurring event or transaction, impact of charges for
restructurings, discontinued operations and the cumulative effects of accounting
or tax changes, each as defined by generally accepted accounting principles or
as identified in Acreage’s consolidated financial statements, notes to the
consolidated financial statements, management’s discussion and analysis or other
Acreage filings with the Securities and Exchange Commission. If the
Administrator determines that a change in the business, operations, corporate
structure or capital structure of Acreage or the applicable subsidiary, business
segment or other operational unit of Acreage or any such entity or segment, or
the manner in which any of the foregoing conducts its business, or other events
or circumstances, render the Performance Criteria to be unsuitable, the
Administrator may modify such Performance Criteria or the related minimum
acceptable level of achievement, in whole or in part, as the Administrator deems
appropriate and equitable.

(d)
Statutory Requirements Affecting Adjustments. Notwithstanding the foregoing: (A)
any adjustments made pursuant to Section 10 to Awards that are considered
“deferred compensation” within the meaning of Section 409A of the Code shall be
made in compliance with the requirements of Section 409A of the Code; (B) any
adjustments made pursuant to Section 10 to Awards that are not considered
“deferred compensation” subject to Section 409A of the Code shall be made in
such



19



--------------------------------------------------------------------------------

    


a manner as to ensure that after such adjustment, the Awards either (1) continue
not to be subject to Section 409A of the Code or (2) comply with the
requirements of Section 409A of the Code; (C) in any event, the Administrator
shall not have the authority to make any adjustments pursuant to Section 10 to
the extent the existence of such authority would cause an Award that is not
intended to be subject to Section 409A of the Code at the date of grant to be
subject thereto; and (D) any adjustments made pursuant to Section 10 to Awards
that are Incentive Stock Options shall be made in compliance with the
requirements of Section 424 (a) of the Code.
(e)
Dissolution or Liquidation. Unless the Administrator determines otherwise, all
Awards outstanding under the Plan shall terminate upon the dissolution or
liquidation of Acreage.


11.
Change in Control Provisions.

(a)
Termination of Awards. Notwithstanding the provisions of Section 11(b), in the
event that any transaction resulting in a Change in Control occurs, outstanding
Awards will terminate upon the effective time of such Change in Control unless
provision is made in connection with the transaction for the continuation or
assumption of such Awards by, or for the issuance therefor of Substitute Awards
of, the surviving or successor entity or a parent thereof. Solely with respect
to Awards that will terminate as a result of the immediately preceding sentence
and except as otherwise provided in the applicable Award Agreement:

(i)
the outstanding Awards of stock options and stock appreciation rights that will
terminate upon the effective time of the Change in Control shall, immediately
before the effective time of the Change in Control, become fully exercisable and
the holders of such Awards will be permitted, immediately before the Change in
Control, to exercise the Awards;

(ii)
the outstanding shares of Restricted Stock the vesting or restrictions on which
are then solely time-based and not subject to achievement of Performance
Criteria shall, immediately before the effective time of the Change in Control,
become fully vested, free of all transfer and lapse restrictions and free of all
risks of forfeiture;

(iii)
the outstanding shares of Restricted Stock the vesting or restrictions on which
are then subject to and pending achievement of Performance Criteria shall,
immediately before the effective time of the Change in Control and unless the
Award Agreement provides for vesting or lapsing of restrictions in a greater
amount upon the occurrence of a Change in Control, become vested, free of
transfer and lapse restrictions and risks of forfeiture in such amounts as if
the applicable Performance Criteria for the unexpired Performance Period had
been achieved at the target level set forth in the applicable Award Agreement;

(iv)
the outstanding Restricted Share Units, Performance Shares and Performance Units
the vesting, earning or settlement of which is then solely time-based and not
subject to or pending achievement of Performance Criteria shall, immediately
before the effective time of the Change in Control, become fully earned and
vested and shall be settled in cash or Subordinate Voting Shares (consistent
with the terms of the Award Agreement after taking into account the effect of
the Change in Control transaction on the shares) as promptly as is practicable,
subject to any applicable limitations imposed thereon by Section 409A of the
Code; and

(v)
the outstanding Restricted Share Units, Performance Shares and Performance Units
the vesting, earning or settlement of which is then subject to and pending
achievement of Performance Criteria shall, immediately before the effective time
of the Change in Control and unless the Award Agreement provides for vesting,
earning or settlement in a greater amount upon the occurrence of a Change in
Control, become vested and earned in such amounts as if the applicable
Performance Criteria for the unexpired Performance Period had been achieved at
the target level set forth in the applicable Award Agreement and shall be
settled in cash or Subordinate Voting Shares (consistent with the terms of the
Award



20



--------------------------------------------------------------------------------

    


Agreement after taking into account the effect of the Change in Control
transaction on the shares) as promptly as is practicable, subject to any
applicable limitations imposed thereon by Section 409A of the Code.
Implementation of the provisions of this Section 11(a) shall be conditioned upon
consummation of the Change in Control.
(b)
Continuation, Assumption or Substitution of Awards. The administrator may
specify, on or after the date of grant, in an award agreement or amendment
thereto, the consequences of a Participant’s Termination of Service that occurs
coincident with or following the occurrence of a Change in Control, if a Change
in Control occurs under which provision is made in connection with the
transaction for the continuation or assumption of outstanding Awards by, or for
the issuance therefor of Substitute Awards of, the surviving or successor entity
or a parent thereof.

(c)
Other Permitted Actions. In the event that any transaction resulting in a Change
in Control occurs, the Administrator may take any of the actions set forth in
Section 10 with respect to any or all Awards granted under the Plan.

(d)
Section 409A Savings Clause. Notwithstanding the foregoing, if any Award is
considered to be a “nonqualified deferred compensation plan” within the meaning
of Section 409A of the Code, this Section 11 shall apply to such Award only to
the extent that its application would not result in the imposition of any tax or
interest or the inclusion of any amount in income under Section 409A of the
Code.


12.
Substitution of Awards in Mergers and Acquisitions.

Awards may be granted under the Plan from time to time in substitution for
assumed awards held by employees, officers, consultants or directors of entities
who become employees, officers, consultants or directors of Acreage or a
Subsidiary as the result of a merger or consolidation of the entity for which
they perform services with Acreage or a Subsidiary, or the acquisition by
Acreage of the assets or stock of the such entity. The terms and conditions of
any Awards so granted may vary from the terms and conditions set forth herein to
the extent that the Administrator deems appropriate at the time of grant to
conform the Awards to the provisions of the assumed awards for which they are
substituted and to preserve their intrinsic value as of the date of the merger,
consolidation or acquisition transaction. To the extent permitted by applicable
law and marketplace or listing rules of the primary securities market or
exchange on which the Subordinate Voting Shares are listed or admitted for
trading, any available shares under a shareholder-approved plan of an acquired
company (as appropriately adjusted to reflect the transaction) may be used for
Awards granted pursuant to this Section 12 and, upon such grant, shall not
reduce the Share Pool.

13.
Compliance with Securities Laws; Listing and Registration.

(a)
The obligation of Acreage to sell or deliver Subordinate Voting Shares with
respect to any Award granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal, state or foreign
(non-United States) securities laws, or foreign (non-United States) securities
laws and the obtaining of all such approvals by governmental agencies as may be
deemed necessary or appropriate by the Administrator. If at any time the
Administrator determines that the delivery of Subordinate Voting Shares under
the Plan is or may be unlawful under the laws of any applicable jurisdiction, or
federal, state or foreign (non-United States) securities laws, the right to
exercise an Award or receive Subordinate Voting Shares pursuant to an Award
shall be suspended until the Administrator determines that such delivery is
lawful. If at any time the Administrator determines that the delivery of
Subordinate Voting Shares under the Plan would or may violate the rules of any
exchange on which Acreage’s securities are then listed for trading, the right to
exercise an Award or receive Subordinate Voting Shares pursuant to an Award
shall be suspended until the Administrator determines that such delivery would
not violate such rules. If the Administrator determines that the exercise or
nonforfeitability of, or delivery of benefits pursuant to, any Award would
violate any applicable provision of securities laws or the listing requirements
of any stock exchange upon which any of Acreage’s equity securities are listed,
then the



21



--------------------------------------------------------------------------------

    


Administrator may postpone any such exercise, nonforfeitability or delivery, as
applicable, but Acreage shall use all reasonable efforts to cause such exercise,
nonforfeitability or delivery to comply with all such provisions at the earliest
practicable date. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares under the
Plan shall relieve the Company of any liability in respect of the failure to
issue or sell such shares as to which such requisite authority shall not have
been obtained.
(b)
Each Award is subject to the requirement that, if at any time the Administrator
determines, in its absolute discretion, that the listing, registration or
qualification of Subordinate Voting Shares issuable pursuant to the Plan is
required by any securities exchange or under any state, federal or foreign
(non-United States) law, or the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the grant of an Award or the issuance of Subordinate Voting Shares, no
such Award shall be granted or payment made or Subordinate Voting Shares issued,
in whole or in part, unless listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions not acceptable to
the Administrator.

(c)
In the event that the disposition of Subordinate Voting Shares acquired pursuant
to the Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Subordinate Voting Shares shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Administrator may require a person receiving
Subordinate Voting Shares pursuant to the Plan, as a condition precedent to
receipt of such Subordinate Voting Shares, to represent to Acreage in writing
that the Subordinate Voting Shares acquired by such person is acquired for
investment only and not with a view to distribution and that such person will
not dispose of the Subordinate Voting Shares so acquired in violation of
federal, state or foreign securities laws and furnish such information as may,
in the opinion of counsel for the Company, be appropriate to permit the Company
to issue the Subordinate Voting Shares in compliance with applicable federal,
state or foreign securities laws. If applicable, all certificates representing
such Subordinate Voting Shares shall bear applicable legends as required by
federal, state or foreign securities laws or stock exchange regulation.


14.
Section 409A Compliance.

It is the intention of Acreage that any Award that constitutes a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code shall
comply in all respects with the requirements of Section 409A of the Code to
avoid the imposition of any tax or interest or the inclusion of any amount in
income pursuant to Section 409A of the Code, and the terms of each such Award
shall be construed, administered and deemed amended, if applicable, in a manner
consistent with this intention. Notwithstanding the foregoing, neither Acreage
nor any of its Affiliates nor any of its or their directors, officers,
employees, agents or other service providers will be liable for any taxes,
penalties or interest imposed on any Participant or other person with respect to
any amounts paid or payable (whether in cash, Subordinate Voting Shares or other
property) under any Award, including any taxes, penalties or interest imposed
under or as a result of Section 409A of the Code. Any payments described in an
Award that are due within the “short term deferral period” as defined in Section
409A of the Code shall not be treated as deferred compensation unless applicable
law requires otherwise. For purposes of any Award, each amount to be paid or
benefit to be provided to a Participant that constitutes deferred compensation
subject to Section 409A of the Code shall be construed as a separate identified
payment for purposes of Section 409A of the Code. For purposes of Section 409A
of the Code, the payment of Dividend Equivalents under any Award shall be
construed as earnings and the time and form of payment of such Dividend
Equivalents shall be treated separately from the time and form of payment of the
underlying Award. Notwithstanding any other provision of the Plan to the
contrary, with respect to any Award that constitutes a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code, any payments
(whether in cash, Subordinate Voting Shares or other property) to be made with
respect to the Award that become payable on account of the Participant’s
separation from service, within the meaning of Section 409A of the Code, while
the Participant is a “specified employee” (as determined in accordance with the
uniform policy adopted by the Administrator with respect to all of the
arrangements subject to Section 409A of the Code maintained by Acreage and its
Affiliates) and which would otherwise be paid within six months after the
Participant’s separation from service


22



--------------------------------------------------------------------------------

    


shall be accumulated (without interest) and paid on the first day of the seventh
month following the Participant’s separation from service or, if earlier, within
15 days after the appointment of the personal representative or executor of the
Participant’s estate following the Participant’s death. Notwithstanding anything
in the Plan or an Award Agreement to the contrary, in no event shall the
Administrator exercise its discretion to accelerate the payment or settlement of
an Award where such payment or settlement constitutes deferred compensation
within the meaning of Code section 409A unless, and solely to the extent that,
such accelerated payment or settlement is permissible under Treasury Regulation
section 1.409A-3(j)(4).

15.
Plan Duration; Amendment and Discontinuance.

(a)
Plan Duration. The Plan shall remain in effect, subject to the right of the
Board or the Compensation Committee to amend or terminate the Plan at any time,
until the (a) earliest date as of which all Awards granted under the Plan have
been satisfied in full or terminated and no Subordinate Voting Shares approved
for issuance under the Plan remain available to be granted under new Awards or
(b) the tenth anniversary of the Effective Date. No Awards shall be granted
under the Plan after such termination date. Subject to other applicable
provisions of the Plan, all Awards made under the Plan on or before the tenth
anniversary of the Effective Date, or such earlier termination of the Plan,
shall remain in effect until such Awards have been satisfied or terminated in
accordance with the Plan and the terms of such Awards.

(b)
Amendment and Discontinuance of the Plan. The Board or the Compensation
Committee may, without shareholder approval, amend, alter or discontinue the
Plan, but no amendment, alteration or discontinuation shall be made which would
materially impair the rights of a Participant with respect to a previously
granted Award without such Participant’s consent, except such an amendment made
to comply with applicable law or rule of any securities exchange or market on
which the Subordinate Voting Shares are listed or admitted for trading or to
prevent adverse tax or accounting consequences to Acreage or the Participant.
Notwithstanding the foregoing, no such amendment shall be made without the
approval of Acreage’s shareholders to the extent such amendment would (A)
materially increase the benefits accruing to Participants under the Plan, (B)
materially increase the number of Subordinate Voting Shares which may be issued
under the Plan or to a Participant, (C) materially expand the eligibility for
participation in the Plan, (D) eliminate or modify the prohibition set forth in
Section 7(f) on repricing of stock options and stock appreciation rights, (E)
lengthen the maximum term or lower the minimum exercise price or base price
permitted for stock options and stock appreciation rights, or (F) modify the
prohibition on the issuance of reload or replenishment options. Except as
otherwise determined by the Board or Compensation Committee, termination of the
Plan shall not affect the Administrator’s ability to exercise the powers granted
to it hereunder with respect to Awards granted under the Plan prior to the date
of such termination.

(c)
Amendment of Awards. Subject to Section 7(f), the Administrator may unilaterally
amend the terms of any Award theretofore granted, but no such amendment shall
materially impair the rights of any Participant with respect to an Award without
the Participant’s consent, except such an amendment made to cause the Plan or
Award to comply with applicable law, applicable rule of any securities exchange
on which the Subordinate Voting Shares are listed or admitted for trading, or to
prevent adverse tax or accounting consequences for the Participant or the
Company or any of its Affiliates. For purposes of the foregoing sentence, an
amendment to an Award that results in a change in the tax consequences of the
Award to the Participant shall not be considered to be a material impairment of
the rights of the Participant and shall not require the Participant’s consent.


16.
General Provisions.

(a)
Non-Guarantee of Employment or Service. Nothing in the Plan or in any Award
Agreement thereunder shall confer any right on an individual to continue in the
service of Acreage or any Affiliate or shall interfere in any way with any right
of Acreage or any Affiliate may have to terminate such service at any time with
or without cause or notice and whether or not such termination results in (i)
the failure of any Award to vest or become payable; (ii) the forfeiture of any
unvested or vested portion of any Award; and/or (iii) any other adverse effect
on the individual’s



23



--------------------------------------------------------------------------------

    


interests under any Award or the Plan. No person, even though deemed an Eligible
Individual, shall have a right to be selected as a Participant, or, having been
so selected, to be selected again as a Participant. To the extent that an
Eligible Individual who is an employee of a Subsidiary receives an Award under
the Plan, that Award shall in no event be understood or interpreted to mean that
Acreage is the Participant’s employer or that the Participant has an employment
relationship with Acreage.
(b)
No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between Acreage and a Participant or any other person. To the
extent that any Participant or other person acquires a right to receive payments
from Acreage pursuant to an Award, such right shall be no greater than the right
of any unsecured general creditor of Acreage.

(c)
Status of Awards. Awards shall be special incentive payments to the Participant
and shall not be taken into account in computing the amount of salary or
compensation of the Participant for purposes of determining any pension,
retirement, death, severance or other benefit under (a) any pension, retirement,
profit-sharing, bonus, insurance, severance or other employee benefit plan of
Acreage or any Affiliate now or hereafter in effect under which the availability
or amount of benefits is related to the level of compensation or (b) any
agreement between (i) Acreage or any Affiliate and (ii) the Participant, except
as such plan or agreement shall otherwise expressly provide.

(d)
Subsidiary Employees. In the case of a grant of an Award to an Eligible
Individual who provides services to any Subsidiary, Acreage may, if the
Administrator so directs, issue or transfer the Subordinate Voting Shares, if
any, covered by the Award to the Subsidiary, for such lawful consideration as
the Administrator may specify, upon the condition or understanding that the
Subsidiary will transfer the Subordinate Voting Shares to the Eligible
Individual in accordance with the terms of the Award specified by the
Administrator pursuant to the provisions of the Plan. All Subordinate Voting
Shares underlying Awards that are forfeited or canceled after such issue or
transfer of shares to the Subsidiary shall revert to Acreage.

(e)
Governing Law and Interpretation. The validity, construction and effect of the
Plan, of Award Agreements entered into pursuant to the Plan, and of any rules,
regulations, determinations or decisions made by the Administrator relating to
the Plan or such Award Agreements, and the rights of any and all persons having
or claiming to have any interest therein or thereunder, shall be determined
exclusively in accordance with the laws of British Columbia and the laws of
Canada applicable therein without regard to its conflict of laws principles. The
captions of the Plan are not part of the provisions hereof and shall have no
force or effect. Except where the context otherwise requires: (i) the singular
includes the plural and vice versa; (ii) a reference to one gender includes
other genders; (iii) a reference to a person includes a natural person,
partnership, corporation, association, governmental or local authority or agency
or other entity; and (iv) a reference to a statute, ordinance, code or other law
includes regulations and other instruments under it and consolidations,
amendments, re-enactments or replacements of any of them.

(f)
Use of English Language. The Plan, each Award Agreement, and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to an Award shall be written in English, unless otherwise determined by
the Administrator. If a Participant receives an Award Agreement, a copy of the
Plan or any other documents related to an Award translated into a language other
than English, and if the meaning of the translated version is different from the
English version, the English version shall control.

(g)
Recovery of Amounts Paid. Except as otherwise provided by the Administrator,
Awards granted under the Plan shall be subject to any and all policies,
guidelines, codes of conduct, or other agreement or arrangement adopted by the
Board or Compensation Committee with respect to the recoupment, recovery or
clawback of compensation (collectively, the “Recoupment Policy”) and/or to any
provisions set forth in the applicable Award Agreement under which Acreage may
recover from current and former Participants any amounts paid or Subordinate
Voting Shares issued under



24



--------------------------------------------------------------------------------

    


an Award and any proceeds therefrom under such circumstances as the
Administrator determines appropriate. The Administrator may apply the Recoupment
Policy to Awards granted before the policy is adopted to the extent required by
applicable law or rule of any securities exchange or market on which Subordinate
Voting Shares are listed or admitted for trading, as determined by the
Administrator in its sole discretion.


25

